Citation Nr: 1723681	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a recurrent sinus disorder, to include sinusitis and rhinosinusitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran had active service with the United States Army from June 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which, in pertinent part, denied service connection for "residuals of a broken nose to include sinusitis."  In August 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2016 the Board remanded the Veteran's appeal to the Appeals Management Office (AMO) for additional action.  The appeal has been returned to the Board and is ready for decision.

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Pursuant to an unappealed September 2016 Board decision there was a finding that the Veteran did not have a fractured nose.

2.  A recurrent sinus disorder, to include sinusitis and rhinosinusitis, was not manifested during active service and is not otherwise causally related to active service.





CONCLUSION OF LAW

The criteria for service connection for a recurrent sinus disorder, to include sinusitis and rhinosinusitis, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

The notice requirements were accomplished in a June 2007 letter that was provided before the February 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.

The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  VA has associated with the claims folder records of the Veteran's VA outpatient treatment, his service treatment records and he was also afforded VA examinations in September 2015 and November 2016.  

The September 2015 examination was generally adequate.  An additional examination was necessary to address an additional issue related to a diagnosis of sinusitis.  A diagnosis of sinusitis is supported by the medical evidence, including a October 2005 VA treatment record and sinus x-rays that revealed findings consistent with maxillary sinusitis.  A Board remand required a new VA examination to address the above based on evidence in the record.  The November 2016 VA examination addresses Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The agency of original jurisdiction (AOJ) substantially complied with the September 2016 remand directive and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 106  (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd,  Dyment v. Principi, 287 F.3d 1377 (2002).

Merits of the Claim for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.102; 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); 38 C.F.R. § C.F.R. § 3.303 (2016).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  No sinus or rhinitis condition is among the listed disabilities.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § C.F.R. § 3.303 (a) (2016); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Post-service medical records indicate a diagnosis of a sinus condition.  Although in April 2000 a private doctor diagnosed chronic sinusitis based on a CT scan and complaints of congestion for a month, records indicate that the condition resolved and then recurred.  An October 2005 VA x-ray study revealed findings consistent with maxillary sinusitis, for example.  An April 2006 VA treatment record states that the Veteran reported "a history of sinus problems."  An October 2008 VA treatment record states that the Veteran had a history of recurrent sinusitis. The September 2015 VA examiner stated that no diagnosis was warranted.  In November 2016, a VA examiner opined that while no chronic sinusitis was present, there was likely an allergic rhinitis condition present.  Therefore, a current disability is established.

The Veteran has stated that he injured his nose in the service and that his sinusitis resulted from that injury.  A prior unappealed Board decision finds that the Veteran did not have a broken nose from that injury.  Therefore no nexus can be established regarding sinusitis resulting from an injury resulting in a broken nose during active service.

Alternatively, he asserts that his sinusitis originated in service or is otherwise related to service.  A review of the Veteran's service treatment records (STRs) is negative for complaints or findings of sinusitis or other similar conditions.  There is no evidence of a sinus condition on the Veteran's entrance or exit examination.  The STRs reflect complaints of shoulder dislocation, which is indicative of the fact that the Veteran did seek medical treatment for other impairments during active service, but there was no mention of any treatment for a sinus issue. 

Post service private records from 2002 indicate an extended history, dating from after service, of nasal allergy problems.  The Veteran also submitted two June 2007 statements from friends who had known him at the time of service who averred they were aware of a long history of chronic sinus problems. 

After he was released from active service, years later, the Veteran presented two buddy statements dated June 2007, and one from his ex-wife dated June 2011, to whom he was married to during service, indicating that he has had sinus problems since active service.  His ex-wife reported in a June 2011 statement that she had observed sinus problems in the Veteran during and after service.

VA had the Veteran examined in September 2015.  The Veteran complained of recurrent nonseasonal stuffiness beginning in 1969 or so; the congestion occurred every few weeks.  He was clear in his allegations that his problems began after service, as he discussed a reported history of a nose injury.  The examiner determined that no diagnosis of a chronic sinus condition was warranted.  

As this opinion and the examiner's findings left open the question of whether some other sinus condition diagnosis may be warranted, the Veteran was afforded a second VA examination November 2016.  The examiner indicated that a diagnosis of allergic rhinitis was warranted, as well as recurring sinusitis, by oral history.  Problems began after service, often in conjunction with cluster headaches, and flared up every two to three months, and usually between January and April.  Physical examination of the enlarged/erythematous inferior nasal turbinates indicated allergic rhinitis was present.  No signs of chronic sinusitis were observed, however, or shown on x-ray.  The examiner opined that the Veteran had a diagnosis of recurrent sinusitis that was incurred in or caused by service.  Recurrent symptomatology consistent with such a diagnosis was not shown in or since service.  The Veteran did have allergic rhinitis whish was less likely than not related to service in light of the absence of contemporaneous treatment and statements that several years passed between service separation and onset.  The examiner also noted that a treating VA doctor had opined in April 2016 that the Veteran's congestion symptoms could well be related to nonservice connected headaches.

The Board finds that the weight of the evidence is against a finding of a relationship between service and any currently diagnosed sinus or rhinitis condition.  Medical opinions, though they dispute the propriety of many diagnoses, uniformly find that regardless of condition, a nexus to service is less likely than not.  They note the absence of service records showing complaints or treatment for sinus problems, as well as the consistent statements of the Veteran that his problems began after service.  They also note the primary role of nonservice factors, such as allergies and a headache disorder, in causing recurrent rhinitis problems.  The medical evidence of record is solidly against the claim.

These well-reasoned and clear medical opinions outweigh the lay statements of record which support the Veteran's claim.  The competent statements of the Veteran's friends and ex-wife regarding their observations of sinus problems during and immediately after service are inconsistent with the Veteran's own reports.  Further, the lay statements made generalized assertions about a number of claimed conditions, including sinus problems, and do not provide detailed observations about sinus symptoms or dates which would counter the more specific and internally consistent medical evidence.  Finally, the Board notes that while laypersons are competent to report observed symptoms, such as stuffiness and congestion, they are not competent to diagnose a chronic condition.  The friends and ex-wife lack the knowledge and training needed to state that the signs and symptoms they observed over the years are part of a single chronic illness, as opposed to recurrent acute conditions or even the same condition recurring repeatedly.  In other words, while they can state the Veteran has sinus problems, they cannot distinguish between allergies, headaches-related symptoms, a common cold, or any other potential diagnosis.

Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a recurrent sinus disorder, to include sinusitis and rhinosinusitis is not warranted.

ORDER

Service connection for a recurrent sinus disorder, to include sinusitis and rhinosinusitis, is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


